

116 S2806 IS: Department of Veterans Affairs Work Study Expansion Act of 2019
U.S. Senate
2019-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2806IN THE SENATE OF THE UNITED STATESNovember 6, 2019Mr. Wyden (for himself and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to expand authority for certain qualifying work-study
			 activities for purposes of the educational assistance programs of the
			 Department of Veterans Affairs to include outreach services provided
			 through congressional offices, and for other purposes.
	
 1.Short titleThis Act may be cited as the Department of Veterans Affairs Work Study Expansion Act of 2019.
		2.Expansion of authority for certain qualifying work-study activities for purposes of
			 the educational assistance programs of the Department of Veterans Affairs
 to include outreach services provided through congressional officesSection 3485(a)(4) of title 38, United States Code, is amended by adding at the end the following new subparagraph:
			
 (K)The following activities carried out at the offices of Members of Congress for such Members:
 (i)The distribution of information to members of the Armed Forces, veterans, and their dependents about the benefits and services under laws administered by the Secretary and other appropriate governmental and nongovernmental programs.
 (ii)The preparation and processing of papers and other documents, including documents to assist in the preparation and presentation of claims for benefits under laws administered by the Secretary..